Citation Nr: 1135683	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as due to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a chronic back disability, to include as secondary to service-connected bilateral knee disabilities.

3. Entitlement to an initial rating in excess of 30 percent for a major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1990.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2011 at which time it was remanded in pertinent part for further development.  The case has been returned to the Board for appellate review.  

The Board notes that subsequent to the remand, evidence was developed and by rating decision dated in May 2011, service connection for a major depressive disorder was granted.  A 30 percent rating was assigned, effective August 13, 2003.  In an informal hearing presentation dated in July 2011, the Veteran's accredited representative disagreed with the assignment of the 30 percent rating for the depressive disorder.  This matter is addressed in a Remand at the end of the decision below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current right hip disability is reasonably related to his service-connected disabilities.  

2.  The Veteran's low back disability is reasonably related to his service-connected disabilities.  

CONCLUSION OF LAW

1.  The criteria for service connection for a right hip disability, to include as secondary to service-connected disabilities, are met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for service connection for a back disability, to include as secondary to service-connected disabilities, are met.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assists claimants in substantiating claims for VA benefits.  It is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326 (a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board granted entitlement to service connection for the disabilities at issue.  This constitutes a complete grant of the Veteran's claim.  Therefore no further discussion of the duties to notify or assist is necessary.  The Board notes that there has been statutory compliance with the mandates of the VCAA throughout the course of the appeal.  


Pertinent Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability first diagnosed after discharge when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for a Veteran who served 90 days or more on active service during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, the following must be shown:  (1) the existence of a current disability; (2) inservice incurrent or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disability or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show:  (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disorder.  38 C.F.R. § 3.303(a).  A claimant must also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or worsened by the already service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a Veteran's nonservice-connected [secondary] condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as seen prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

In weighing the evidence as it pertains to the Veteran's claim with regard to his right hip and back, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claims.  The veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).  

In weighing the Veteran's testimony, the lay evidence of record and the numerous pieces of medical evidence of record, the Board concludes that the evidence reasonably supports the award of service connection for each of the disabilities at issue.  

Right hip and back difficulties were not noted during service and it is not contended otherwise.

In this case, the Veteran's principal argument is that he has developed right hip and back disabilities as a result of impairment attributable to his various service-connected disabilities.  Review of the record reveals that in addition to the Veteran's psychiatric disorder, service connection is in effect for the following:  Postoperative status, residuals left knee surgery, rated as 40 percent disabling from 2002; right knee sprain, rated as 30 percent disabling from 2001; scarring of the left knee, rated as 10 percent disabling from 2001; degenerative joint disease of the left knee, rated as 10 percent disabling from 2002; and left hip strain, rated as 10 percent disabling from 2008.  With consideration of the bilateral factor, a combined 80 percent evaluation has been in effect since 2003.  

The post service medical evidence of record reveals the Veteran was seen for complaints of back pain on periodic occasions beginning in 2001 and for pain beginning in 2002.  

Private medical records show that in August 2007 the Veteran was seen at a private facility after injuring the back while on the job lifting a television set.  He was given a diagnosis of lumbosacral strain.  An X-ray study at that time was interpreted as being negative.  However, reports from another private facility in 2008 revealed the presence of degenerative disc disease of the lumbar spine.  

The Veteran was seen by a private physician in August 2007 with complaints of low back pain, bilateral hip pain, and right knee pain.  He sustained a lifting injury that month while working as a sales manager.  He and another individual were lifting a television and the television base.  He lifted the television out of the container and he felt a pop of the right knee.  The knee buckled and caused him to brace himself with his back and hips.  "The low back and bilateral hip pain began on August 23, 2007."  This was a time several days following the onset of the incident.  Magnetic resonance imagining was ordered.  

Additional evidence of record includes an authorized examination of the Veteran in February 2008.  The Veteran stated his hips and lumbar spine had been getting progressively worse.  He claimed that ever since service his knees had gotten worse.  With regard to the hips, the Veteran stated "the condition has existed for 19 years."  He reported that it was not due to injury or trauma.  With regard to the lumbar spine, the Veteran stated the condition had existed for seven years.  He was currently seeing another physician and a chiropractor.  During the past year the Veteran referred to an incapacitating episode in August 2007 when he was laid up for seven days.  Current X-ray studies of the hips and lumbar spine were all interpreted as being normal.  The Veteran was given a diagnosis of right hip strain with regard to the right hip and a diagnosis of intervertebral disc syndrome with regard to the lumbar spine.  Etiology was not discussed by the examiner.  

The records show the Veteran underwent a bilateral laminectomy at the L4/L5 level with lumbar spinal stenosis at that same level at a private facility in May 2009.  The treating physician, an Assistant Professor of Orthopedics at the Emory Spine Center, Atlanta, Georgia, stated in a June 2009 communication that he saw the Veteran in postoperative followup.  With regard to the spinal stenosis at the L4/L5 level, he stated "this was most likely related to his knee injuries as a result of his musculoskeletal compensations over the years."  

Also of record is a July 2009 statement from a VA physician certified by the American Academy of Physical Medicine and Rehabilitation.  She noted that the Veteran first experienced low back pain in July 1988 during dispersal gray level co-occurrence matrix (GLCM).  He was also having left knee pain at the time and underwent surgery of the left knee in July 1988.  Following service discharge in 1990, the Veteran made a claim for service connection for left knee disability in 1991.  He required a knee brace and cane for ambulation.  He had walked with an antalgic limp for over 20 years due to the left knee difficulties.  The examiner stated that as a current consequence of the altered gait mechanics the low back pain which had been reported in 1988 persisted and gradually progressed over the years to severe level.  The Veteran had complained about this problem on numerous occasions.  He denied injury of the lumbar spine in any manner outside military service.  In her professional opinion, "the low back pain and degenerative changes evolved more likely than not as a result of mechanical dysfunction and altered gait mechanics resulting from the service-connected LD knee injury.  As such, there should be consideration of the DJD of the LT hip, antalgia and probably early degenerative joint disease of the RT hip, and degenerative disease of the lumbar spine as all being service connected."  

The Veteran was accorded a comprehensive joints examination by VA in October 2009.  The claims folder was reviewed by the examiner.  The examiner noted that the records show that in May 1988, the Veteran sustained a football injury.  In July 1987 he underwent an arthroscopic procedure of the left knee and this was followed shortly later by operative repair of the anterior cruciate ligament.  In February 2005 he had a VA examination for the knees, both left and right.  The right knee was found to be normal, while the left knee was found to have some evidence of degenerative joint disease as secondary to the cruciate ligament tear.  The examiner noted there was no mention of hip problems.  In the Veteran's records it was noted that in August 2007 the Veteran was lifting a television when the TV fell and he twisted his back and other areas.  "Apparently it is from then that his low back pain and his hip pain started."  He said this was confirmed by the physicians.  The Veteran reported to the physician that many of the doctors who examined him had identified his back and hip problems and his more recent problems in his shoulder and neck as due to his service-connected left knee disability.  

With regard to the back, the Veteran stated that problems began in 2001 or 2002, but he "then admitted" that the accident that occurred in August 2007 was the one that produced the most difficulties with the back and his hips.  When asked whether he had any problem during service, he said no, but then added that when one has an unstable knee and walks in an awkward way, "that would be the cause of his back pain and his hip pain, and he stated that a number of physicians have backed him up on this and that the VA has not accepted this."  With regard to the hips, the Veteran stated that discomfort began in the 2001, 2002 time frame, and the discomfort was aggravated by the August 2007 injury.  

With regard to the back, the examiner stated that the Veteran had degenerative disc disease of the fifth lumbar to the first sacral segment and fourth and fifth lumbar vertebrae with some spinal stenosis.  He remarked this was not an unexpected situation for a person the Veteran's age.  The examiner noted between 1990 and 2000 the Veteran was doing various jobs without a complaint of low back pain.  Reference was made to a February 2005 examination in which there was no mention made of a low back or hip problem.  It was the examiner's opinion that "it is less likely as not that his [the Veteran] current lumbar spine condition is caused by or a result of his service-connected left knee condition.  The primary cause of his low back problem was the accident that occurred in 08/07."  

With regard to the hips the examiner stated he could not discover the presence of degenerative joint disease on X-ray study of the right hip.  The examiner stated a clinical examination and X-ray studies were normal and his diagnosis was a normal right hip with no objective findings and no disability.  He acknowledged the presence of left hip degenerative joint disease and opined it was at least as likely as not that the left hip disability was caused by or a result of a service-connected left knee disability.  

The record includes statements from various health care professionals dated in 2009 and 2010.  A chiropractor stated in July 2009 that the Veteran had been a patient of his since February 2008 for low back pain radiating into the hips.  The chiropractor believed the Veteran had severe degenerative disc disease of the back.  It was his opinion that "improper gait mechanics over the course of many years, and past left ACL knee surgery and right knee arthroscopic surgery, has contributed to his condition."  

Also of record is an April 2009 statement from a physician at the Emory Spine Center indicating that after a "careful review" of the Veteran's medical history, to include his past treatment records, it was his professional opinion that the Veteran's lumbar radiculopathy and spinal stenosis "are more likely than not a result of his service-connected knee injuries as a result of his musculoskeletal compensations over the years since his original ACL reconstruction in July 1988."  

In October 2010 a chiropractor stated that after a careful review of the Veteran's medical history and his notes with the Veteran since October 2005,  it was his opinion that the Veteran's back, spine, and bilateral hips disability "is more likely than not a cause of military service."  He added that X-ray studies and magnetic resonance imagining findings also support the fact that walking with incorrect gait mechanics for 20 plus years because of his service-connected knees which are also chronic in nature have led to his current conditions."  

Maurice Jove, M.D., stated in October 2010 that it was his professional opinion that the Veteran's current arthritis of the hips and degenerative joint disease were more likely than not a direct result of the bilateral knee injury the Veteran sustained in service in July 1988.  

Another private physician stated in October 2010 that the Veteran's "current condition of low back pain, spinal stenosis and bilateral hip pain, which are all chronic in nature, is as likely a cause of military service and should be considered adjunct service-connected to his bilateral knees."  

The Veteran was accorded another orthopedic examination by VA in April 2011.  The examination was conducted by an orthopedist and he reviewed the entire claims file.  Following a comprehensive examination, he gave pertinent impressions of degenerative arthritis of the right hip and lumbar spinal stenosis of the L4/L5 level and degenerative arthritis of the lumbar spine.  

With regard to whether any current lumbar spine disorder was related to the Veteran's active service or to his bilateral knee condition, "in my opinion it is less likely as not that the Veteran's current spine condition is related to the period of active duty service or to the service-connected bilateral knee conditions."  He noted that on current examination and examination by other examiners, both knees were stable.  He believed that the alignment of both knees was normal, other than the fact that the Veteran lacked a few degrees of full extension of the left knee which had undergone the anterior cruciate repair.  He believed the description of the knee buckling on the Veteran that he described in the specialist's opinion would not cause the Veteran to develop spinal stenosis.  

With regard to the right hip and whether it was related to his active service or to the bilateral knee disability, "in my opinion is it less likely than not (less than 50/50 probability) that the Veteran current right hip condition is related to his period of active duty service or to the bilateral knee condition.  This is based on the same reasoning in the paragraph in relationship to the lumbar spine.  In my opinion the Veteran has primary osteoarthritis of the right hip and there were no entries in the C file during his active duty service of its presence at that time."  

Based on the foregoing, it is clear that there are differing opinions as to the etiology of the Veteran's right hip and low back problems.  The VA physicians who examined the Veteran in October 2009 and April 2011 conducted comprehensive examinations of the Veteran and reviewed the claims files before each made the determination that any current hip and/or lumbosacral spine difficulties are not related to the Veteran's active service or to his service-connected knee disabilities.  

However, a VA physician examined the Veteran in July 2009 and came to a different conclusion, as did a number of different private physicians and chiropractors.  Some of them reported having seen the Veteran on several different occasions, while the VA physicians who expressed the negative opinions in 2009 and 2011 only saw the Veteran on one occasion each.  

The Board finds the positive and negative evidence at least places the evidentiary record in relative equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will result in favor of the claimant.  Reasonable doubt exists because the proximate balance of positive and negative evidence, both qualitatively and quantitatively, does not satisfactorily prove or disprove a claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

 Given the facts of this case, and with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that the appeal with regard to both issues is allowed.  The Veteran has a current diagnosis of a low back disability and of a right hip disability, and he has testified as to continuity of problems and symptomatology since service.  The Board finds him to be a credible witness as to problems with his right hip and his low back.  Therefore the Board finds that, particularly without resolution of reasonable doubt in his favor, that the right hip and low back disabilities at the present time are related to the Veteran's service-connected disabilities.  The evidence taken as a whole warrants service connection.  


ORDER

Service connection for a right hip disability is granted.  

Service connection for a low back disability is granted.  


REMAND

The Veteran and his representative have disagreed with the assignment of the 30 percent rating for the Veteran's depressive disorder.  The Court has determined that where the record contains a Notice of Disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the Veteran an opportunity to perfect his appeal.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this portion of the case is Remanded in order that the Veteran might be provided with a statement of the case with respect to the issue of his entitlement to a higher disability rating for his psychiatric disability. He should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely Substantive Appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L . JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


